196 F.2d 216
In The Matter of NEW YORK, SUSQUEHANNA & WESTERN RAILROADCOMPANY, Edith A. Merritt, Appellant.
No. 10647.
United States Court of Appeals Third Circuit.
Argued Feb. 18, 1952.Decided Feb. 23, 1952.Rehearing Denied March 18, 1952.

Edith A. Merritt, pro se.
J. Harlin O'Connell, New York City (McLaughlin & Stern, New York City, Leo V. McLaughlin, New York City, on the brief), for Protective Committee for Holders of Debtor's First Mortgage Refunding Bonds.
Coleman Burke, New York City (Burke & Burke, New York City, McCarter, English & Studer and Nicholas Conover English, all of Newark, N.J., on the brief), for Protective Committee for Holders of Debtor's General Mortgage Bonds.
Raymond A. Coleman, Jersey City, N.J.  (Anderson, Rugge & Coleman, Jersey City, N.J., on the brief), for Commercial Trust Co. of New Jersey as successor Trustee under Debtor's First Refunding Mortgage.
Edwards S. Sanford, Newark, N.J.  (Harrison & Roche & Darby, Newark, N.J., on the brief), for National State Bank of Newark, N.J., as Successor Trustee under Debtor's Second Mortgage.
Edward F. Clark, Jr., New York City (Carter, Ledyard & Milburn, New York City, on the brief), for United States Trust Co. of New York, as Trustee under Debtor's Terminal First Mortgage.
R. M. D. Richardson, New York City (Root, Ballantine, Harlan, Bushby & Palmer, New York City, on the brief), for New York Life Ins. Co.
Ralph E. Lum, Newark, N.J.  (Lum, Fairlie & Foster, Newark, N.J., on the brief), for Debtor's Trustee.
Frank H. Heiss, New York City (Kelley, Drye, Newhall & Maginnes, New York City, on the brief), for Hanover Bank, as Trustee under First Mortgage of Midland R. Co. of New Jersey and First Mortgage of Paterson Extension R. Co.
Arthur Frank, New York City (Frank & Gonnet, New York City, on the brief), for Group of Holders of Bonds of Paterson Extension R. Co.
Richard Swan Buell, New York City (McLanahan, Merritt & Ingraham, New York City, on the brief), for Bankers Trust Co. as Successor Trustee under First Mortgage of Wilkes-Barre & Eastern R. Co.
Irving E. Meller, New York City, on the brief, for Sutro Bros. & Co.
Before KALODNER and HASTIE, Circuit Judges, and HARTSHORNE, District judge.
PER CURIAM.


1
This appeal is from the Order of the District Court, 103 F. Supp. 981, approving the plan of reorganization in proceedings for the reorganization of the New York, Susquehanna and Western Railroad Company under Section 77 of the Bankruptcy Act as amended.1


2
The primary issue presented is whether the plan of reorganization is fair and equitable, particularly with respect to the debtor's general mortgage bondholders.  It may be noted, parenthetically, that the appellant is the sole objector to the plan of reorganization on this appeal.2


3
The appellant's objections to the reorganization plan were considered by the Interstate Commerce Commission on three occasions and by the District Court and were held in each instance to be without merit.


4
On October 24, 1951, subsequent to the entry of the Order of the District Court on July 12, 1951, approving the plan of reorganization, the Interstate Commerce Commission submitted the plan to creditors for acceptance or rejection.  The Commission on January 4, 1952, certified to the District Court the results of the balloting.  Its certificate reveals that the plan was accepted by at least 96 per cent of each class of creditors to which it was submitted.  In two of the classes all the creditors voting accepted the plan.3


5
We have given due consideration to the record and the contentions of the appellant, and have arrived at the conclusion that the latter are without substance.  We need add nothing to what has been so well stated by Judge Smith in his analysis of the plan of reorganization and his Order approving it.


6
The Order of the District Court will be affirmed.



1 U.S.C.A. Sec. 205.


2
 The plan is supported by the Protective Committee for Holders of the Debtor's General Mortgage Bonds; the Group of Holders of the Debtor's General Mortgage Bonds; and the New York Trust Company, Successor Trustee under the Debtor's General Mortgage


3
 The results of the balloting appear in the following table:
                           Prin. amt.
                           outstanding    Principal amount       Percent
                          Oct. 24, 1951    Accept    Reject   Accept  Reject
Terminal bonds               $2,000,000  $1,041,000       --  100.00      --
Midland bonds                 3,489,000   2,016,500  $75,000   96.41    3.59
First Refunding bonds         3,744,000   2,471,000   88,000   96.56    3.44
Second Mortgage bonds           448,000      26,000    1,000   96.30    3.70
General Mortgage bonds        2,551,000     545,000    3,000   99.45     .55
Paterson Extension bonds        200,000      27,000       --  100.00      --
Unsecured claims              2,388,258     604,511   13,508   97.81    2.19